 PLYMOUTH PARK SHOPPING CENTERPlymouth Park Shopping Center and Dallas & FortWorth Building Construction Trades Counciland Affiliated Locals. Case 16-CA-10480March 10, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on June 2, 1982, by Dallas &Fort Worth Building Construction Trades Counciland Affiliated Locals, herein called the Union, andduly served on Plymouth Park Shopping Center,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 16, issued a complainton July 9, 1982, against Respondent, alleging thatRespondent had engaged in and was engaging in anunfair labor practice affecting commerce within themeaning of Section 8(a)(1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practice, thecomplaint alleges the Union had an economic dis-pute with Dillards, a retail establishment whichleased space in Respondent's shopping center. Thecomplaint further alleges that, in support of its dis-pute with Dillards, the Union engaged in peacefulconsumer handbilling at various entrances to theDillards retail store in Respondent's shoppingcenter. The complaint finally alleges that Respond-ent violated Section 8(a)(l) by demanding that theUnion cease handbilling and leave the store prem-ises.Respondent did not file an answer to the com-plaint within the 10 days specified by the NationalLabor Relations Board Rules and Regulations,Series 8, as amended. On August 4, 1982, counselfor the General Counsel discussed with Respondentits failure to file an answer. Thereafter, counsel forthe General Counsel forwarded to Respondent aletter, dated August 5, 1982, which confirmed theAugust 4 conversation, discussed settlement possi-bilities, and extended the date for filing an answerto August 18, 1982. The letter also advised Re-spondent that counsel for the General Counsel in-tended to seek a default judgment if Respondentfailed to file an answer to the complaint. Respond-ent has not filed an answer to the complaint.On August 30, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September3, 1982, the Board issued an order transferring theproceeding to the Board and a Notice To Show266 NLRB No. 75Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically states that, unless ananswer is filed within 10 days from the service ofthe complaint, all of the allegations of the com-plaint "shall be deemed to be admitted to be trueand may be so found by the Board."Because Respondent has failed to file an answerto the complaint, the allegations of the complaintare deemed to be admitted and are found to betrue. Accordingly, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all times ma-terial herein, a partnership doing business as Plym-outh Park Shopping Center, at 750 Plymouth inIrving, Texas, where it rents retail space to variousretail establishments. During the past 12 months, inthe course and conduct of its business operations,Respondent derived gross revenues in excess of $1million, of which in excess of $50,000 were derivedfrom rentals from Dillards and other retail stores,481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of which has a volume of retail sales in excessof $500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDallas & Fort Worth Building ConstructionTrades Council and Affiliated Locals is a labor or-gan'ization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICEAt all times material herein, Dillards leased spacefor one of its retail stores at Respondent's shoppingcenter, and the Union had an economic disputewith Dillards pertaining to Dillards' erection of an-other retail store in a shopping center in Mesquite,Texas. On or about June 1, 1982, in support of itsdispute with Dillards, representatives of the Unionengaged in peaceful consumer handbilling at var-ious entrances to the Dillards store located in Re-spondent's shopping center. On or about June 1,1982, Respondent demanded that the union repre-sentatives cease their consumer handbilling andleave the store premises.We find that, by handbilling in support of itseconomic dispute with Dillards, the Union was en-gaged in protected concerted activity. We furtherfind that, by demanding that the union representa-tives cease the handbilling and leave the storepremises, Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(1) ofthe Act. Scott Hudgens, 230 NLRB 414 (1977);Giant Food Markets, Inc., 241 NLRB 727, 729(1979)."IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-' Since Respondent has not filed an answer to the complaint or to theNotice To Show Cause, it is therefore deemed to have admitted that itengaged in the foregoing conduct and that its conduct was unlawful. Inthese circumstances, we must assume that no reasonable alternatives exist-ed for communication of the Union's message and that an accommoda-tion between employee rights and Respondent's property rights requiredRespondent to permit the subject handbilling. See Hudgens v. NL.R.B.,424 U.S. 507 (1976); N.L.R.B, v. Babcock d Wilcox Company, 351 U.S.105 (1956).structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Plymouth Park Shopping Center is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Dallas & Fort Worth Building ConstructionTrades Council and Affiliated Locals is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. By demanding that representatives of theUnion cease handbilling in support of an economicdispute with Dillards and leave the premises of theDillards store in the Plymouth Park ShoppingCenter, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(1) ofthe Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Plymouth Park Shopping Center, Irving, Texas, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Demanding that representatives of the Unioncease handbilling in support of an economic disputewith Dillards and leave the premises of the Dil-lards store in the Plymouth Park Shopping Center.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at conspicuous places in its PlymouthPark Shopping Center facility in Irving, Texas,copies of the attached notice marked "Appendix."2a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted PursueContinued482 PLYMOUTH PARK SHOPPING CENTERCopies of said notice, on forms provided by theRegional Director for Region 16, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 16,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER HUNTER, dissenting:I cannot agree with my colleagues that the in-stant Motion for Summary Judgment should begranted. The General Counsel failed to include inhis complaint allegations a vital element of hisprima facie case; i.e., that the Union had no reason-able alternatives for communicating its message.Accordingly, although by failing to file an answerRespondent has admitted engaging in the conductant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."alleged, the General Counsel has not thereby estab-lished a violation of the Act. Given these circum-stances, I would not grant the General Counsel'sMotion for Summary Judgment.APPENDIXNOITICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT demand that representativesof Dallas & Fort Worth Building ConstructionTrades Council and Affiliated Locals ceasehandbilling in support of an economic disputewith Dillards and leave the premises of theDillards store in the Plymouth Park ShoppingCenter.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.PLYMOUTH PARK SHOPPING CENTER483